Title: [From Thomas Jefferson to James Currie, 5 February 1785]
From: Jefferson, Thomas
To: Currie, James


[Paris, 5 Feb. 1785. Entry in SJL reads: “Dr. Currie. Acknolege receipt his of Nov. 20.—drop the scheme as to ground in Richmd. for a while—war and peace doubtful—animal magnetism dead, ridiculed—if he should come here, invitation to bed and board—write by Fr. packet ut supra” [entry follows that for TJ to Eppes, this date]. Not found. TJ’s decision to drop the Richmond scheme was evidently due to the arrival, on 26 Jan. 1785, of Eppes’ letter of 16 Sep. 1784 setting forth the necessity of settling “all very urging claims” and obliging TJ to think of contracting rather than expanding his Richmond holdings; see TJ to Eppes, this date.]
